Title: From George Washington to Oliver Wolcott, Sr., 1 February 1796
From: Washington, George
To: Wolcott, Oliver Sr.


          
            Sir,
            Philadelphia 1st Feby 1796
          
          I have been duly honored with your letter of the 21st Ulto announcing the death of Mr Huntington, late Governor of Connecticut.
          At the sametime that I regret the loss of so worthy a character, I cannot but feel consoled, that the Administration of the Government of that State has fallen into such good hands as yours. And let me pray you to accept my sincere thanks for the assurance therein given of your readiness to observe the relationship which it bears to the general Government.
          I feel equally obliged by the expression of your concern for the attacks which have been made upon my Administration. If the enlightened, and virtuous part of the Community will make allowances for my involuntary errors, I will promise they shall have no cause to accuse me of wilful ones. Hoping for the first, I feel no concern on account of the latter.
          Your Son, as far as my knowledge of him extends, is a very deserving character. He discharges the duties of his Office with integrity and ability; and, I am persuaded, may bid defiance to all those who seem to be continually on the lookout for occasions (without being at the trouble to investigate facts) to arraign the conduct of public Officers. With great esteem & respect I am—Sir Yr Obedt Hble Servt
          
            Go: Washington
          
        